HEI Exhibit 10.4

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN

Hawaiian Electric Industries, Inc. (HEI) establishes and adopts the following
Executive Incentive Compensation Plan (EICP).

 

1. PURPOSE

The purpose of the EICP is to encourage high level of performance by HEI and its
subsidiaries (Company) through the establishment of specific financial and/or
nonfinancial goals, the accomplishment of which will require a high degree of
competence and diligence on the part of certain key employees of the Company
selected to participate in the EICP, and will be beneficial to the owners and
customers of the Company.

 

2. DEFINITIONS

The following definitions apply to the EICP:

 

  2.1 “Award” means payment made in accordance with the provisions of the EICP.

 

  2.2 “Board of Directors” means the Board of Directors of HEI.

 

  2.3 “Board’s Compensation Committee” means the Compensation Committee of the
Board of Directors.

 

  2.4 “Committee” means the President and CEO of HEI, the financial Vice
President of HEI, the Director, Compensation (or equivalent) of Hawaiian
Electric Company, Inc. (HECO) and such other person as may be appointed by the
President and CEO of HEI.

 

  2.5 “Deferred Account” means an unfunded account within which a Participant’s
deferred Awards and accrued interest are accumulated.

 

  2.6 “Executives” means the senior officers and managers responsible for
determining business and strategic policies.

 

  2.7 “Participant” means an employee selected to participate in the EICP.

 

  2.8 “Performance Goals” means the performance objectives of the Company
established for the purpose of determining the amount of any incentive awarded
during a Plan Year.

 

  2.9 “Plan Year” means the calendar year.

 

  2.10 “Incentive Award” means the level of incentive Award associated with full
achievement of Performance Goals.



--------------------------------------------------------------------------------

3. BASIC PLAN CONCEPT

The EICP provides an opportunity for Participants to earn annual incentive
compensation Awards depending on the level of Company and individual
performance. Performance will be based on a twelve-month period beginning
January 1 and ending December 31. Awards may be in cash or stock at the option
of the Board of Directors. Awards to Participants are based primarily on Company
Performance Goals and may be partially on other factors including individual
Performance Goals. Minimum performance “hurdles” will be established that must
be exceeded before any Award is made. Unless otherwise specified, the minimum
performance hurdle for each individual will be the minimum of the performance
target range for the Earnings Per Share or Company income goal listed. The
minimum earnings goal and the minimum performance goal for each individual must
both be met for an award to be made. When Awards are granted, payments are made
in cash and/or Company stock shortly after the end of each Plan Year unless
voluntarily deferred by the Participant. Stock awards are subject to the
availability of authorized and unissued shares, and the Board of Directors shall
determine the class, rights, privileges, restrictions, qualifications, and
amounts of stock to be granted, if any.

 

4. ADMINISTRATION

The EICP will be administered by the Committee which shall, subject to the
provisions of the EICP, make recommendations to the Board’s Compensation
Committee regarding:

 

  4.1 Participants;

 

  4.2 Performance Goals;

 

  4.3 Incentive Awards;

 

  4.4 Amount of the actual Award that may be made to each Participant and
whether it should be granted in cash and/or stock, and if in stock, the nature
of the stock to be granted; and

 

  4.5 Policies and regulations for the administration of the EICP. Except for
Subsection 4.2. Performance Goals, the Board’s Compensation Committee shall have
the authority to act upon the recommendations, made in accordance with the
preceding sentence, of the Committee for all Participants other than the
President and CEO, HEI, and the presidents of HEI subsidiaries. The Board’s
Compensation Committee shall submit its recommendations for all Performance
Goals to the Board of Directors for its approval. With respect to the Awards to
be made under the EICP to the President and CEO, HEI and the presidents of HEI
subsidiaries, and also with respect to any and all matters included in this
subsection and any changes affecting such Participants, the Board’s Compensation
Committee shall submit its recommendations to the Board of Directors for its
approval.



--------------------------------------------------------------------------------

5. PARTICIPATION

Participants will be selected from those of the Company whose decisions
contribute directly to the annual success of the Company. No employee will at
any time have the automatic right to be selected as a Participant in the EICP
for any Plan Year, nor, if so selected, to be entitled automatically to an
Award, nor, having been selected as a Participant for one Plan Year, to be
automatically selected as a Participant in any subsequent Plan Year.

 

6. PERFORMANCE GOALS

Performance Goals will be designed to accomplish such financial and strategic
objectives which are consistent with and supportive of the policies, goals and
objectives of the Board of Directors. Performance Goals for any Plan Year may be
adjusted in recognition of: extraordinary or nonrecurring events experienced by
the Company during the Plan Year; changes in applicable accounting rules or
principles; or change in the Company’s methods of accounting during the Plan
Year.

 

7. INCENTIVE AWARDS

The Incentive Award for each Participant will be calculated by applying an
Incentive Award percentage to each Participant’s salary range midpoint.

 

8. DETERMINATION OF AWARDS

Subject to the provisions of Section 6 and 7, Awards for each Plan Year will
consider actual performance of the Company for such Plan Year in relation to the
established Performance Goals and, with the exception of the President and CEO,
HEI, and the presidents of HEI subsidiaries, management’s recommendation for
individual Award adjustments that reflect each Participant’s contribution to
overall Company performance.

 

9. PAYMENT OF AWARDS

 

  9.1 Payment of Nondeferred Awards - The payment of Awards for any Plan Year
will be made in cash or stock to the Participant as soon as practical after the
close of the Plan year unless the Participant irrevocably elected to defer
payment of a portion of the Award, as provided in subparagraph 9.2 below by
filing a written election form with the Committee before the beginning of the
Plan Year.



--------------------------------------------------------------------------------

  9.2 Payment of Deferred Cash Awards - Each deferred Award will be credited to
the Participant’s Deferred Account and will be paid to the Participant, or to
his or her beneficiary or estate in the event of his or her death, at the end of
the deferral period in a lump sum or in installments, as provided in the written
election form. Amounts credited to an Eligible Participants’ account shall be
credited with an amount equivalent to the interest compounded quarterly, at the
annual rate commensurate with the prevailing interest rate on three-year
certificates of deposit at American Savings Bank, F.S.B., as of January 1 of
that year; provided, however, that the balance of the Participant’s Deferred
Account as of December 31, 1990 shall continue to be credited with interest at
the rate of 2.5% per quarter, compounded quarterly. Such Deferred Account will
be credited with interest from the date the Award is granted to the date of
receipt by the executive under the Deferral Agreement. Despite any contrary
provisions in the Participant’s written election form, the Committee in its sole
discretion may decide to pay the balance in a Participant’s Deferred Account in
a lump sum as soon as practical after the end of the Plan Year during which the
Participant is no longer employed by the Company for any reason.

In the event the payout of any portion of the awards are in HEI Common Stock,
the number of shares of stock to be issued will be based on Average Fair Market
Value. “Average Fair Market Value” means an amount equal to the average of the
high and low sales prices of HEI Common Stock on the composite tape for stocks
listed on the New York Stock Exchange as quoted in the Composite Transactions
published in the Western Edition of the Wall Street Journal for the day the EICP
award payout is approved by the HEI Compensation Committee. If the HEI Stock is
not admitted to trade on the New York Stock Exchange, the Average Fair Market
Value shall be determined by the HEI Compensation Committee in such other
reasonable manner as it shall decide.

 

10. ASSIGNMENTS AND TRANSFERS

Participants will not assign, encumber, or transfer their rights and interests
under the EICP. Any attempt to do so will render those rights and interests null
and void.

 

11. EMPLOYEE RIGHTS UNDER THE EICP

No employee or other person will have any claim or right to be granted an Award
under this EICP. Neither the EICP nor any action taken thereunder will be
construed as giving any employee any right to be retained in the employ of the
Company or any of its divisions or subsidiaries.



--------------------------------------------------------------------------------

12. WITHHOLDING TAXES

The Company will withhold the amount of any federal, state, or local income
taxes attributable to any amounts payable under the EICP.

 

13. OTHER PLANS

The payments and benefits under this EICP will be excluded as compensation under
all other Company compensation and benefits plans.

 

14. CHANGES AND TERM

Changes, amendments or modifications to the EICP shall only be made by the
Board’s Compensation Committee, subject to approval of the Board of Directors.
The Board of Directors may amend, suspend, or terminate the EICP or any portion
of it at any time.

 

Amended 1/25/96 CMM Approved HEI BOD